DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 2/1/20 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al (2018/0252514) in view of Bringoltz et al (2015/0204664) (of record).
Regarding claims 1, 2, 10-11 and 20; figures 8-9 of Pandev et al below discloses a metrology target (140) comprising a cell and at least two overlapping structures (141, 

    PNG
    media_image1.png
    875
    616
    media_image1.png
    Greyscale


	Figures 2A and 2B of Bringoltz et al below discloses a metrology target (100) comprising at least two overlapping structures (80A, 85A) are arranged in a mutually orthogonal manner in which the structures are rotating symmetric and having coinciding centers of symmetry *73m 74) *oar, [0069] and [0073]).

    PNG
    media_image2.png
    631
    795
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the metrology target of pandev et 
Regarding claims 4 and 15, Pandev et al teaches that the structures are grating (par. [0108]) and Bringoltz et al teaches that the structures (85A and 80A) are grating (par. [0073]).
Regarding claims 5-6 and 12-13, Bringoltz et al teaches that the features have the size as large as 400nm (.4 micrometer) (par. [0004)).
Both Pandev et al and Bringoltz et al does not teach that the single target cell to be smaller than 5 micrometer x 5 micrometer or smaller than 1.5 micrometer x 1.5 micrometer.
It would have been matter of design choice to choose the size of the single target cell of Bringoltz et al, for example, the single target cell to be smaller than 5 micrometer x 5 micrometer or smaller than 1.5 micrometer x 1.5 micrometer, whichever suitable for the device; since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 7 and 16, Pandev et al teaches that the metrology target of claim 1, set in-die (par. [0106]).
Regarding claim 9, Pandev et al teaches that a target design file of the metrology target of claim 1 (figures 5, 8, 10 and par. [0028]).
Regarding claim 18, Pandev et al and Bringoltz et al discloses step of measuring the target at the different optical conditions (i.e., wavelength), and deriving a metrology .

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandev et al and Bringoltz et al as applied to claims 1, 5, 10 and 16 above, and further in view of Amit et al (2016/0266505) (of record).
Both Pandev et al and Bringoltz et al teach the use of overlay target (see par. [0016] of Pandev et al and par. [0011] and [0023] of Bringoltz et al). However, they are not explicitly teach that the overlay target for dynamic random-access memory (DRAM) metrology measurements.
Amit, from the same field of endeavor, discloses a machine learning in metrology measurements in which the measurement of both critical dimensions and overlay displacement errors in the DRAM manufacturing process is well known in the art (par. [0007)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic metrology targets of Pandev et al and Bringoltz et al for the purpose of measuring critical dimensions and overlay displacement errors in the DRAM manufacturing process as taught by Amit.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, 15-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 11, 2022